Citation Nr: 0029118	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  95-00 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had honorable service from February 1968 to 
October 1969.

This appeal arose from a November 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a bilateral hearing loss disability.  This 
decision was confirmed and continued by a rating action 
issued in August 1996.  In February 1999, this issue was 
remanded by the Board of Veterans' Appeals (Board) for 
additional development.  A decision was rendered by the RO in 
April 1999 which continued to deny entitlement to the 
requested benefit.  In December 1999, the Board again 
remanded this issue for further development.  In March 2000, 
the veteran and his representative were informed through a 
supplemental statement of the case of the continued denial of 
his claim.


FINDING OF FACT

The veteran's bilateral hearing loss disability did not 
originate in his service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss disability was not 
incurred or aggravated by his period of honorable service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 1,000, 2,000, 3,000 or 4,000 hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of frequencies 1,000, 2,000, 3,000 or 4,000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

The veteran's service medical records included an entrance 
examination conducted in August 1967.  While he indicated 
that he was hard of hearing, the objective examination found 
normal hearing.  There were no notations in service of a 
hearing loss and the September 1969 separation found that his 
hearing was within normal limits.

VA outpatient treatment records developed between July 1990 
and September 1994 noted that on July 31, 1991, the veteran 
requested that someone look at his ears.  He indicated that 
he was getting hard of hearing.  His tympanic membranes were 
intact with mild dullness.  No audiological evaluation was 
performed.

The veteran was examined by VA in March 1999.  He indicated 
that he was having trouble understanding speech, particularly 
when there was background noise.  He also had difficulty 
understanding the television and telephone conversations.  He 
stated that he was exposed to loud noise in service (rocket 
launchers and big guns); he also noted that he had worked in 
a staple gun factory after service.  The audiological 
evaluation found a bilateral hearing loss disability.  The 
diagnosis was mild to severe sensorineural hearing loss in 
both ears.

VA re-examined the veteran in January 2000.  He again noted 
that he had been exposed to loud noise in service (artillery, 
rocket launchers and gun fire); he had also worked in 
factories after service.  A bilateral hearing loss disability 
was again diagnosed.  The examiner then stated that:

[a] complete review of [the veteran's] C file 
revealed that at the time of enlistment he had 
normal hearing and at the time of discharge he had 
normal hearing.  There are no records available to 
indicate that the veteran was treated for hearing 
loss during his time in the service nor are there 
any audiological evaluations or subjective reports 
of hearing loss by the patient for the next 20 
years.  The first documented complaint of hearing 
loss was during a visit to the VA in 1994.

The patient's civilian occupations have included a 
number of jobs in the manufacturing industry.  It 
is likely that this veteran's hearing was damaged 
by noise exposure from his civilian occupations 
rather than exposure while he was in the Army.

After a careful review of the evidence of record, it is found 
that the veteran is not entitled to service connection for a 
bilateral hearing loss disability.  While the veteran has 
been diagnosed as suffering from a bilateral hearing loss 
disability, the evidence does not show that it had its onset 
during his honorable period of service.  The VA examination 
conducted in January 2000 specifically found that it was 
likely that his post-service occupational noise exposure was 
the source of his hearing loss and not his remote exposure to 
noise in service.  As a consequence, it cannot be found that 
service connection for a bilateral hearing loss disability is 
justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral hearing loss disability.



ORDER

Service connection for a bilateral hearing loss disability is 
denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

